PER CURIAM.
This is an appeal from a non-final order transferring venue from Palm Beach County to Santa Rosa County. The trial court has broad discretion in dealing with issues of venue. Groome v. Abrams, 448 So.2d 82 (Fla. 4th DCA 1984). Appellant has failed to meet his burden of showing an abuse of that discretion. Applegate v. Barnett Bank of Tallahassee, 377 So.2d 1150 (Fla.1979).
Accordingly, the order of the trial court transferring venue is affirmed.
HERSEY, C.J., and STONE and POLEN, JJ., concur.